Citation Nr: 0119947	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory or 
pulmonary condition as the result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The veteran has stated that he has been treated at Arecibo 
Municipal Hospital, Dr. Susoni Hospital, at a VA facility, 
and by several doctors (Fenecido, Rivera Aulet, and Ramon 
Verne) since 1945 for respiratory or pulmonary disorders.  
The evidence of record in this case shows two medical reports 
dated in October 1970 which state that the veteran was 
treated in April 1961 at the Dr. Susoni Hospital for left 
lung pleuritis.  The records of that treatment do not appear 
to be present in the claims folder.  The medical evidence not 
present in the veteran's claims folder should be obtained and 
associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
pulmonary or respiratory disorder since 
his separation from service.  After 
securing the necessary releases, the RO 
should obtain those records.  The RO 
should specifically attempt to obtain 
records from Arecibo Municipal Hospital, 
Dr. Susoni Hospital, Dr. Fenecido, Dr. 
Rivera Aulet, and Dr. Ramon Verne.  In 
addition, the RO should acquire the 
veteran's VA medical records beginning in 
1945.

2.  After seeking the above records, the 
RO should determine whether there is 
competent evidence of current pulmonary 
disease, and evidence that it might be 
related to service.  If so, the RO should 
afford the veteran an examination to 
determine whether it is at least as 
likely as not that the current pulmonary 
disease is the result of disease or 
injury in service.  The examiner should 
be provided with the claims folder, and 
be requested to not review of the folder 
in the examination report.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


